Circuit Court for Montgomery County
    Case No. 475921V

    Argued: September 8, 2022
                                                                                         IN THE COURT OF APPEALS

                                                                                              OF MARYLAND

                                                                                                    No. 2

                                                                                             September Term, 2022
                                                                                   ______________________________________

                                                                                           M. ABRAHAM AHMAD

                                                                                                      v.

                                                                                       MEHDI AHMAD & GITI AHMAD
                                                                                         REVOCABLE TRUST, ET AL.
                                                                                   ______________________________________

                                                                                             Watts
                                                                                             Hotten
                                                                                             Booth
                                                                                             Biran
                                                                                             Gould
                                                                                             Eaves,
                                                                                             Harrell, Glenn T., Jr. (Senior
                                                                                             Judge, Specially Assigned),

                                                                                                   JJ.
                                                                                   ______________________________________

                                                                                            PER CURIAM ORDER
                                                                                   ______________________________________

                                                                                             Filed: September 8, 2022



 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                       2022-09-08 16:40-04:00




Suzanne C. Johnson, Clerk
M. ABRAHAM AHMAD                                       *   IN THE

                                                       *   COURT OF APPEALS

                                                       *   OF MARYLAND
v.
                                                       *   COA-REG-0002-2022

                                                       *   No. 2
MEHDI AHMAD & GITI AHMAD
REVOCABLE TRUST, et al.                                *   September Term, 2022



                             PER CURIAM ORDER

       The petition for writ of certiorari in the above-captioned case having been granted

and argued, it is this 8th day of September, 2022,



       ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari is

hereby dismissed with costs, the petition having been improvidently granted.




                                                       /s/ Shirley M. Watts
                                                            Senior Judge